Citation Nr: 0019328	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-12 458	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for arthritis of the 
feet.  

2.  Entitlement to service connection for arthritis of the 
right ankle.  

3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had verified active service from August 1982 to 
January 1987.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal stems from an August 1997 rating action which 
denied service connection for arthritis of both feet and the 
right ankle and denied service connection for sleep apnea.  
Following a March 1998 SOC, the veteran claimed in VA Form 
21-4138 (JF), Statement in Support of Claim, of June 1998 
that his smoking during military service had caused his 
current sleep apnea, diabetes, and hypertension.  Since 
service connection is already in effect for hypertension, any 
new claim therefor is moot.  After VA Form 9 was received in 
July 1998, the veteran claimed service connection for 
sinusitis in VA Form 21-4138 of February 1999.  Then, an 
April 1999 rating action held that the claims for service 
connection for sleep apnea and diabetes claimed as due to 
inservice use of tobacco products were not well grounded.  

However, the veteran did not initiate an appeal as to the 
April 1999 denial of service connection for diabetes 
mellitus, even though he was informed of his appellate rights 
by RO letter in that same month.  Accordingly, the issue of 
service connection for diabetes is not before the Board.  

An August 1999 rating action confirmed and continued the 
denials of service connection for arthritis of both feet and 
the right ankle as well as for sleep apnea but also denied 
service connection for sinusitis.  The veteran was notified 
of his appellate rights but no NOD as to the denial of 
service connection for sinusitis has been received.  A 
supplemental SOC (SSOC) was issued in August 1999 addressing 
service connection for arthritis of both feet and the right 
ankle and for sleep apnea.  

With respect to reopening of the prior claim for residuals of 
a right ankle sprain and the new claim of service connection 
for arthritis of the right ankle, where a prior adjudicative 
determination has denied service connection for a disorder of 
a joint, but a veteran now claims arthritis of that joint 
(which was not previously denied), the claim for arthritis, a 
chronic disease subject to service connection on a 
presumptive basis (thus, potentially a different factual 
basis), is a new claim.  Odiorne v. Principi, 3 Vet. 
App. 456, 460 (1992).  Thus, these matters are not 
inextricably intertwined.  

However, as to the claim of service connection for sleep 
apnea, during the appeal the veteran has simply asserted an 
alternative grounds for granting service connection, i.e., 
sleep apnea due to inservice use of tobacco products.  If the 
claim is well grounded under either legal theory, then the 
claim is deemed to be well grounded under both legal 
theories.  "[O]nce a veteran has properly made out a well-
grounded claim for a current disability as a result of a 
specific in-service occurrence or aggravation of a disease or 
injury, the agency's duty to assist pursuant to section 
5107(a), attaches to the investigation of all possible in-
service causes of that current disability, including those 
unknown to the veteran."  Schroeder v. West, No. 99-7103, 
slip op. (Fed. Cir. May 18, 2000) (holding that when a claim 
for service connection of a single disorder, even if claimed 
under different legal theories, is well grounded on one 
basis, the entire claim is well grounded mandating the duty 
to assist as to all legal theories [in Schroeder, a claim for 
an eye disorder either as presumptively due to Agent Orange 
exposure or based on inservice incurrence]).  


FINDINGS OF FACT

1.  The veteran has not submitted plausible claims of service 
connection for arthritis of the feet or arthritis of the 
right ankle.  

2.  Lay statements document the veteran's snoring during 
military service, and the only medical opinion on file as to 
the onset of sleep apnea is favorable.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
arthritis of the feet is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for 
arthritis of the right ankle is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 

3.  Sleep apnea was incurred during active service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103 (a) (West 1991) VA is under a 
limited duty to assist an appellant in completing a claim by 
obtaining evidence that might well ground the claim.  Here, 
records of the private physician that first treated the 
veteran after military service are not available according to 
the veteran's own testimony (page 4 of the transcript of the 
May 2000 videoconference).  

Background

The October 1981 service entrance examination was negative 
except for a scar on the veteran's left foot and in an 
adjunct medical history questionnaire it was noted that at 
the age of 17 he had had a bullet removed from his left foot.  
He was seen on several occasions in September 1983 for a 
right ankle injury after falling off some stairs.  X-rays 
revealed no fracture.  When first seen in September 1983 the 
assessment was possible damage to a tendon of the right 
ankle.  He was given a posterior splint and was to remain in 
his quarters for 3 days.  When next seen in September 1983, 
it was noted that the initial injury had been an inversion 
injury and that he currently had tenderness over the medial 
malleolus.  The right ankle was swollen on the medial and 
lateral aspects.  There was tenderness over the "deltoid."  
A reinterpretation of the prior X-ray was that the joint was 
normal.  The assessment was a right ankle sprain and 
questionable deltoid involvement.  He was given crutches and 
an ace wrap.  The next day he had some noted improvement and 
the assessment again was a right ankle sprain.  He was not to 
perform physical training for 3 weeks and was to have light 
duty for 10 weeks.  

The veteran was treated for a chip fracture of the sesamoid 
bone of the left great toe in May 1984.  An October 1984 bone 
scan revealed stress remodeling in the first metatarsal 
phalangeal region of the left foot.  In May 1986 he 
complained of having had continued pain from the prior chip 
fracture of the left great toe. 

Private clinical records of Dr. D P. F. of 1990 and 1991 
reflect that in February 1991 the veteran complained of loud 
snoring.  He was obese and was told that he was at risk for 
sleep apnea.  He was to lose weight and stop smoking 
cigarettes.  There is also a notation in February 1991 of 
severe sleep apnea.  In April 1991 it was noted that he 
sustained a head injury while playing basketball but 
continued to play four more games.  In August 1991 it was 
noted that he had been overweight and hypertensive for 
several years.  His wife noted that he jerked in his sleep.  
He still smoked a pack of cigarettes daily.  In September 
1991 he reported that he was unable to breathe through his 
nose and that his nose closed up when he laid down, and in 
that position he had to breathe through his mouth.  His 
weight was stable at 310 pounds and he had smoked less than a 
pack of cigarettes daily for some 9 years.  He was to be 
evaluated for possible sleep apnea.  In a September 1991 
statement by D. P. F it was reported that the veteran was 
evaluated for possible sleep apnea.  He was obese, had a long 
history of hypertension and complained of restless sleep.  He 
also snored loudly.  Additionally, he had a massively 
enlarged uvula and an enlarged tongue.  His clinical 
presentation was highly suggestive of obstructive sleep 
apnea.  Following a polysmnogram in September 1991 the 
diagnosis was severe sleep apnea.  

At an RO hearing in December 1991, in conjunction with a 
prior claim for service connection for a right ankle sprain 
and a compensable rating for residuals of a chip fracture of 
the left great toe, the veteran testified that he had to wear 
soft soled shoes (page 3).  During service, physicians had 
stated that he had torn ligaments in his right ankle (page 
4).  Thereafter, that ankle was often be swollen and tender 
(page 5).  He had not reinjured the right ankle since service 
but had had fairly consistent pain (page 7).  He wore soft-
soled shoes to prevent pain in his feet and had never worn an 
ankle brace (page 7).  

Private clinical records received in July 1993 reflect that 
in October 1992 it was noted that the veteran's two problems 
were pain in the right ankle and in the left great toe.  His 
inservice right ankle injury was noted, as was chronic pain 
and swelling of the right ankle.  A right ankle X-ray 
revealed a spur over the talus and some changes in the medial 
malleolus but a left ankle X-ray, for comparison purposes, 
did not reveal a lot of difference.  He had pain at the left 
metatarsophalangeal (MTP) joint where he had some arthritic 
changes with what was probably a spur but it could also be a 
piece of the sesamoid which had pulled off.  He was to be 
given an ankle brace.  In November 1992, a further review of 
the right ankle X-rays revealed some early arthritic changes 
but they were not very pronounced.  He was to be given an 
injection of cortisone.  It was noted that his obesity was 
placing a great deal of weight across the dome of the talus 
and the distal end of the tibia and that he had gained weight 
since discharge from military service.  

VA outpatient treatment (VAOPT) records of 1990 to 1993 
reflect that a left foot X-ray in October 1990 disclosed 
arthritic changes in the left first MTP joint.  In October 
1991 the veteran complained of having had right ankle and 
left great toe pain, intermittently since 1986.  October 1991 
X-rays revealed marked periarticular swelling in the right 
ankle but no bony abnormality and the ankle mortise appeared 
intact; however, there was degenerative arthritis of the left 
1st MTP joint associated with hallux valgus deformity.  X-
rays in June 1993 revealed mild degenerative joint disease 
(DJD) in the left 1st MP joint and degenerative changes in 
the right ankle.  

Private clinical records reflect that in September 1992 Dr. 
B. B. noted a medical history that the veteran had injured 
his right ankle during service and now had some problems with 
instability of that ankle.  

VAOPT records reflect that in June 1993 it was reported that 
the veteran had right ankle and left foot pain which were 
both the result of injuries.  He also had pain and giving way 
in both ankles.  

On VA joint examination in March 1994 the inservice right 
ankle and left great toe injuries were reported.  The veteran 
indicated that he had never fully regained function of the 
right ankle after the inservice injury.  A private physician 
had suggested right ankle surgery to tighten ligaments in 
that ankle.  X-rays revealed mild degenerative arthritis of 
the right ankle and left 1st MTP joint.  The diagnoses were 
degenerative arthritis of the right ankle and left foot.  

In March 1997 the veteran's wife, who had been married to the 
veteran since 1985, stated that during service the veteran 
snored very loudly and appeared to be gasping for air as he 
slept.  Because of this, she made him see a doctor.  In a 
March 1997 statement the veteran related the same history.  

In June 1998 Dr. B. B. reported that the veteran smoked 
cigarettes.  He had risk factors for cardiac disease, 
hypertension, and diabetes.  His smoking had "created 
another health risk."  During his military service, 
cigarette breaks were encouraged and the purchase of 
cigarettes was easier, being at a discounted price.  It was 
felt that his military service had encouraged, and in some 
way promoted, his tobacco habits.  In August 1998 Dr. B. B. 
stated that the veteran was diagnosed in 1991 with severe 
sleep apnea.  Since it was severe at that time :

it is very likely that he had sleep apnea for many 
years prior to his diagnosis.  Sleep apnea can start 
with mild obstruction, progress through moderate 
obstruction, and result in severe sleep apnea.  
Certainly, [the veteran] had symptoms suggestive of 
sleep apnea for many years prior to his documented 
diagnosis.  [The veteran's] chronic disruptive 
snoring and chronic headaches, that he noted during 
his military service, are certainly symptoms 
consistent with sleep apnea.  I am not sure that it 
is reasonable to expect that his sleep apnea would 
have been documented at that time, since 
polysmnography was not widely available.  

VAOPT records reflect that July 1997 X-rays revealed 
bilateral hallux valgus deformity and minimal degenerative 
changes in both ankles.  X-rays in August 1998 revealed 
minimal to mild osteoarthritis of the right ankle and 
osteoarthritis of the MP joint of each great toe which was 
mild on the right and moderate on the left, together with 
mild hallux valgus deformity.  

During the May 22, 2000 videoconference the veteran testified 
that arthritis of his feet and right ankle had first been 
diagnosed in 1991.  The arthritis had started in his left 
great toe and spread to both ankles and feet.  He had been 
treated in 1984 for a right ankle injury incurred in Korea 
when he had fallen off of a flight of stairs.  He had injured 
both of his feet in 1985 and injured his left great toe 
several times while stationed at Ft. Sill, Oklahoma (page 3).  
During service his treatment for his feet had consisted of 
being given a "hard shoe splint" which had not helped.  He 
had simply been given an ace wrap in Korea for his right 
ankle injury and had been on crutches for about a week.  He 
had also taken Tylenol and other pain pills.  He had been on 
a profile for his injury of the left great toe for about a 
month and had sought treatment thereafter but his feet had 
not gotten any better.  He had been on a profile for about 3 
months just prior to service discharge due to his right ankle 
injury.  He now received VA treatment and took medication for 
pain.  When first discharged from service he had sought 
treatment from a private physician at the Baptist Medical 
Tower and had received cortisone injections in his right 
ankle for about a year (page 4) in either 1991 or 1992.  He 
had also been given a soft "ankle bracelet."  He had 
received some relief from the cortisone injections.  The 
private physician at the Baptist Medical Tower had told him 
that his arthritis was caused by his military service and VA 
records now documented that he has arthritis in both ankles 
and the left great toe.  He was no longer being treated by 
the private physician, who was now retired, and could not 
obtain his past clinical records from that physician.  He now 
received all treatment from VA.  He had been first diagnosed 
as having sleep apnea in 1990 (page 5).  

The veteran also testified that during military service he 
had snored but he had simply considered his snoring to be 
normal, inasmuch as other service comrades also snored.  
After he was married, his wife complained of his snoring.  
Even during service he had had to sleep in a room by himself.  
He had first been treated for sleep apnea in 1990 and 
diagnosed at the Baptist Sleep Lab.  He had not had problems 
due to or from sleep apnea prior to service (page 7).  In 
addition to a 1983 right ankle injury, he had also injured 
the right ankle in 1985 or 1986 playing softball and had 
sought treatment at that time (page 9).  He had injured his 
left great toe twice while at Ft. Sill and on each occasion 
he had chipped a bone in that toe (for which he is service-
connected).  He had not had any other injuries of his feet, 
other than to the left great toe and right ankle (page 9).  
He discovered that he had arthritis in his feet in 1990 or 
1991.  He had then sought treatment due to pain for which he 
took medication and elevated his feet.  The pain had been 
present continuously but had gotten worse in 1990 or 1991.  
Since then he had become diabetic which added to his 
problems.  He now had to wear soft-soled shoes.  Having had 
to wear boots during service had aggravated his problems with 
his feet (page 10).  

The veteran testified that Dr. A had told him that his 
problems with his feet and ankles were related to military 
service, as had several VA physicians but he did not know if 
this had been recorded in his clinical records.  In support 
of the veteran's claim, the service representative cited 
Hanson v. Derwinski, 1 Vet. App. 512 (1991) (page 11).  The 
veteran also testified that there was no one in his family 
that had high blood pressure and he had been informed by 
"medical personnel" that his current hypertension (for 
which he is service-connected) could be directly related to 
the sleep apnea.  The veteran reportedly had "some papers 
showing - studies showing that sleep apnea caused 
hypertension" (page 12).  This material was from "a 
pamphlet he received" dealing with sleep apnea which 
reflects that those with sleep apnea are at a possible 
increased risk for the development of hypertension (page 13).  

The veteran submitted evidence at the videoconference, 
together with a waiver of initial consideration of that 
evidence by the RO.  This evidence included a pamphlet 
entitled "Obstructive Sleep Apnea: The Dark Side of Night."  
In part, that pamphlet states that one of the causes of 
obstructive sleep apnea is extra tissue in the back of the 
throat, e.g., large tonsils or uvula.  It also stated that 
those with untreated obstructive sleep apnea were at a 
possible increased risk for high blood pressure.  Some of the 
symptoms were snoring and gasping in breathing during sleep 
as well as headaches.  Among those most likely to develop the 
disorder were men, those who were obese, those with small 
upper airway due to excess throat tissue, and those with 
hypertension.  

Also submitted was a duplicate copy of the August 1998 VA X-
ray report.  A March 1994 report of VA X-rays of the left 
great toe revealed DJD.  A May 1994 report of VA X-rays of 
the feet revealed bilateral hallux valgus deformity with 
arthritic changes of the left 1st MP joint.  A December 1999 
VA physician's note reflects that the veteran had had Type II 
diabetes mellitus for 6 years which was complicated by 
peripheral neuropathy of the feet and osteoarthritis of the 
left great toe.  

Also, in an April 1999 statement from the veteran's cousin it 
was reported that he and the veteran had served together 
during service in Korea in 1983 and at Ft. Sill, Oklahoma 
from 1984 to 1987.  They were also deployed together to 
Germany for a military exercise in 1986.  The veteran's 
snoring was so bad that others could not sleep at night.  

Law and Regulations

A well grounded claim is one which is plausible, i.e., 
meritorious on its own or capable of substantiation and need 
not be conclusive but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a) (West 1991).  For a claim of 
direct service connection to be well grounded there must be 
(1) a medical diagnosis of current disability; (2) medical, 
or in certain circumstances, lay evidence of inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice disability 
and the current disability.  Where the determinative issue is 
one of medical causation, competent medical evidence that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (adopting the definition of a 
well grounded claim in and affirming Epps v. Brown, 9 Vet. 
App. 341, 344 (1996) (citing Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990) and Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

In determining well groundedness evidence must be accepted as 
true except when the evidentiary assertion [other than in a 
government record] is inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(citing King v. Brown, 5 Vet App 19, 21  (1993).  VA "must 
construe all facts, make all inferences, and apply all 
presumptions in favor of the veteran" in determining well 
groundedness.  Hensley v. West, No. 99-7029, slip op. at 16 
(Fed. Cir. May 12, 2000).  

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131.  Positive medical evidence of nexus between 
current disability and service may be rebutted by medical 
evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Service connection is warranted 
under 38 C.F.R. § 3.303(b) if there is a "chronic" disease, 
such as arthritis, which either manifests and is identified 
as such in service or under 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 and 38 C.F.R. §§ 3.307, 3.309 develops to a degree of 10 
percent or more within one year from discharge from a period 
of service of 90 days or more, (even if there is no inservice 
evidence thereof) and the same condition currently exists.  
Service connection is also warranted if a disease manifests 
itself during service (or in a presumptive period) but is not 
identified until later and there is a showing of post service 
continuity of symptoms and medical evidence relates the 
symptoms to the current condition.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998) (citing Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997)). 


Analysis

Arthritis of the Feet and of the Right Ankle

While the service entrance examination noted that the veteran 
had had a preservice gunshot wound of the left foot, there 
was no chronic residual found on that examination other than 
an symptomatic scar.  While the veteran did sustain injuries 
of the left great toe and the right ankle during military 
service and he has arthritis of the metatarsophalangeal 
joints of each 1st toe and the right ankle, there is no 
diagnosis of traumatic arthritis on file.  In other words, 
there is nothing which establishes that the arthritis of 
those areas is due to trauma during active service, as the 
veteran suggests.  

Moreover, the current diagnosis, based on all of the 
radiological studies on file, is that the arthritis of those 
joints is degenerative in nature.  However, there is no 
contemporaneous evidence of arthritis of any type or etiology 
during service or within one year thereafter, including 
degenerative arthritis.  

Accordingly, there is no competent evidence of arthritis 
during military service and, likewise, there is no competent 
evidence of a nexus between the current degenerative 
arthritis and military service.  As to this, while the 
veteran has stated and, in essence, testified that he has had 
continuous pain at those joints the mere presence of pain in 
those joints does not establish the presence of arthritis.  
Indeed, the veteran is not competent to opine that the pain 
he felt was due to arthritis.  Similarly, there is no 
competent medical evidence in the form of an opinion by any 
physician, whether private or VA, linking any current 
arthritis to the veteran's period of military service.  Any 
lay history provided by the veteran of what a physician 
opined concerning the etiology of the veteran current 
arthritis is not competent medical evidence.  Generally see 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Warren v. 
Brown, 6 Vet. App. 4 (1993); and Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

Accordingly, the claims for service connection for arthritis 
of the feet and for arthritis of the right ankle are not well 
grounded.  

Sleep Apnea

While the service medical records are negative, the veteran's 
testimony that he snored during service, which evidence on 
file indicates can be a symptom of obstructive sleep apnea, 
is credible inasmuch as it is supported by the statements of 
his wife and his cousin (who served with him).  Moreover, a 
private physician has indicated that it is not reasonable to 
have expected that sleep apnea would have been documented 
during the veteran' military service because the use of 
polysmnograms was not wide-spread.  

Thus, the Board concedes that the veteran snored during 
service and because he is service-connected for hypertension, 
which was service-connected on a presumptive basis, he was at 
risk for the development of sleep apnea.  Also, the veteran's 
testimony concerning the opinions of physicians as to the 
cause of his sleep apnea is not competent because the 
underlying medical nature of evidence has been significantly 
diluted by virtue of being filtered through layman's 
sensibilities an is too attenuated and inherently unreliable 
to constitute 'medical' evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  However, the only medical opinion on 
file as to either the onset or etiology of the veteran's 
sleep apnea is that of Dr. B. B. which, reasonably 
interpreted, is supportive of the contention that sleep apnea 
had it's onset during active military service.  Indeed, that 
physician stated that the probability was "very likely" 
that he had had sleep apnea for many years prior to the 1991 
diagnosis, which itself was only a little more than four 
years after military service.  In support of this claim, the 
veteran's service representative has cited Hanson v. 
Derwinski, 1 Vet. App. 512 (1991).  In Hanson, it was held 
that when the only expert medical opinion on file was based 
on a history provided by the veteran and which in turn was 
corroborated by others (as the veteran's snoring in this 
case), the Board was not free to ignore the opinion when 
(also as in this case) there was no competent evidence to 
refute it.  Thus, the preponderance of the evidence supports 
the onset of sleep apnea during active military service.  

Since service connection is warranted on the basis of direct 
service incurrence, the Board need not address the contention 
that the veteran's smoking of tobacco products during service 
was a causative factor in the development of sleep apnea.  



ORDER

The claim for service connection for arthritis of the feet is 
denied.  

The claim for service connection for arthritis of the right 
ankle is denied.  

Service connection for sleep apnea is granted.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

